JUDGE ELLIOTT
delivered the opinion of the court.
This is an appeal from a judgment of the Circuit Court of Johnson County.
The appellant E. S. Turner, as administrator of James W. Turner, on the 17th of December, 1874, made his settlement with the judge of the Johnson County Court. On his settlement he insisted on credits which were refused him, and at the January term, 1875, he filed exceptions to the reported settlement, which were afterward, at the February term, 1875, supplemented by additional exceptions.
At the August term, 1875, the exceptions were overruled, *412and the reported settlement admitted to record, and appellant appealed to the circuit court from that order, and on hearing, the circuit court dismissed the appeal for want of jurisdiction, and this appeal is from that judgment.
After a careful examination of our statutes, we are unable to find any law authorizing appeals in this class of cases to the circuit from the county court. Indeed there is now no statute authorizing an appeal from a judgment in this class of eases to any higher court.
Appeals from the decisions of county courts on these settlements appear to have been left out in the revision of our laws, and the lower court adjudged properly that it had no jurisdiction of the appeal.
Wherefore the judgment is affirmed.